Citation Nr: 9909905	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to the residuals of rheumatic fever with 
aortic stenosis and mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to May 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The service medical records are negative for treatment of 
or findings indicative of hypothyroidism, diabetes mellitus, 
or a heart condition.

3.  The post-service medical records show a single diagnosis 
of hypothyroidism in the late seventies.  Subsequent 
treatment records do not show additional treatment for this 
condition.

4.  The veteran was diagnosed with diabetes mellitus in 1981.  
Medical evidence etiologically linking this condition with 
his military service have not been presented.

5.  The veteran claims that he suffered from rheumatic fever 
when he was a child.

6.  The veteran now has a heart disability; however, medical 
evidence linking his current heart problems with his military 
service or with his rheumatic fever have not been presented.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
diabetes mellitus is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for 
hypothyroidism is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for the 
residuals of rheumatic fever with aortic stenosis and mitral 
valve prolapse is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Forward

The veteran originally petitioned the VA for benefits for 
diabetes mellitus secondary to an ulcer condition.  The date 
of the claim was March 1982.  Upon reviewing the evidence, 
the RO denied service connection for diabetes mellitus 
secondary to peptic ulcer disease.  VA Form 21-6796, Rating 
Decision, March 31, 1982.  The veteran did not ask and the RO 
did not rule on whether his diabetes mellitus was due to or 
directly caused by his military service.  

In October 1994, the veteran presented a claim before the RO 
requesting that service connection be granted for his insulin 
dependent diabetes mellitus.  He did not suggest that his 
diabetes mellitus was related to another disability, disease, 
or condition.  Yet, upon reviewing the claims folder, the RO 
did not treat his claim as a new claim.  Instead, the RO 
considered his petition as a new and material claim, and 
subsequently denied the claim.  VA Form 21-6796, Rating 
Decision, July 26, 1996.  Upon reviewing the claims folder, 
it is the decision of the Board that the veteran's claim is 
not a claim to reopen a previously denied claim.  It is a new 
claim that is unrelated to the 1982 RO's decision, and the 
Board will treat it as such.

Also, the veteran has contended that there are missing VA 
outpatient treatment records.  He avers that lab reports and 
other treatment records help to support his claim.  On two 
different occasions, the RO has attempted to obtain all of 
the veteran's VA medical records.  Those records are now in 
the claims folder.  Additionally, the RO has written to the 
veteran asking whether he has any of the claimed missing 
records.  Since the veteran has not provided the RO with any 
records claimed to be missing, it must be concluded that he 
does not have any of those records.  The RO has also 
requested that the veteran provide the dates of the missing 
records - again, the veteran has failed to respond concerning 
this inquiry.

Upon reviewing the record, the Board finds that the 
development by the VA adequate and the Board is unable to 
identify any additional avenue of inquiry that might prove 
potentially fruitful in obtaining any of the missing medical 
records.  The United States Court of Appeals for Veterans 
Claim, previously known at the United States Court of 
Veterans Appeals, and hereinafter the Court, has held that:

The duty to assist is not always a one-
way street.  If a veteran wishes help, 
[he or she] cannot passively wait for it 
in those circumstances where [he or she] 
may or should have information that is 
essential in obtaining the putative 
evidence.

Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) ("'The duty to assist 
is not always a one-way street'; nor is it a blind alley.")  
In the same vein, the Court further stated in Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) that:

The VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a 
claim with the claimant only in a passive 
role. . . . [T]he "duty to assist" is 
not a license for a "fishing 
expedition" to determine if there might 
be some unspecified information which 
could possibly support a claim.

Therefore, because the veteran has been unable or unwilling 
to give the VA the information requested, and since there is 
no evidence that would suggest that the government now has 
any missing medical records, the Board must rely upon the 
written record before it.

II.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Yet, before a determination is made on 
the merits of the claim, it must be decided as to whether 
that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

I.  Diabetes Mellitus

The veteran was diagnosed as having diabetes mellitus in 
December 1981 - seven years after he was discharged from 
service.  The service medical records do not show 
manifestations or findings of diabetes mellitus.  The post-
service medical records do annotate the fact that the veteran 
has diabetes mellitus, and may have some the problems and 
conditions caused by diabetes mellitus.  However, there is no 
medical evidence etiologically linking the condition with his 
military service. There are just the veteran's assertions.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence that etiologically links the veteran's 
diabetes mellitus with his military service, it is the 
decision of the Board that the veteran has not presented a 
well-grounded claim.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993) Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where 
the determinative issue involves medical causation or a 
medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, the claim fails and service connection for 
diabetes mellitus is denied.

With regard to the issue of direct service connection, when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond, and, if 
not, whether the claimant has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, i.e., presented a well-grounded claim, 
and the fact that by dismissal of his claim he is not 
burdened with a prior final adjudication on the merits, the 
Board finds that he is not prejudiced by its consideration of 
this issue.  Thus, if he is able to submit a well-grounded 
claim in the future, he will not be faced with the higher 
hurdle of providing new and material evidence to reopen his 
claim after a prior final adjudication.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 1998); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

II.  Hypothyroidism

The appellant claims he now suffers from hypothyroidism and 
that this condition began either while he was in service or 
shortly thereafter.  Yet, despite his claim, the available 
medical records do not show a diagnosis of chronic 
hypothyroidism either while he was in service or since he 
retired therefrom.  Additionally, neither the service medical 
records nor the post-service records do not show treatment 
for or findings of chronic hypothyroidism or for the 
manifestations or symptoms indicative of a possible thyroid 
condition.

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury or disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  With 
respect to the veteran's claim for service connection for 
hypothyroidism, the Board finds that his claim fails and is 
not well-grounded in accordance with Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Rabideau stands for the principle that 
in order for service connection to be granted a current 
disability must be present.  If a disability does not 
presently exist, then the claim will not be plausible, and 
thus, not well-grounded.  In this instance, there are only 
his statements in support of his claim.  The record does not 
confirm the presence of hypothyroidism.  Mere contentions of 
the veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, the claim fails and service 
connection for this conditions is denied.

III.  The Residuals of Rheumatic Fever
 with Aortic Stenosis and Mitral Valve Prolapse

The veteran maintains that he now suffers from a heart 
condition and that this condition is related to his service.  
He says that he suffered from rheumatic fever while he was a 
child and that his time in service aggravated this pre-
existing condition.  He believes that he would not now have a 
heart condition, to include aortic stenosis and mitral valve 
prolapse, if it had not been for his military service. Yet, 
despite his pleadings, the veteran's service medical records 
do not show a diagnosis of a heart condition while he was on 
active duty.  Since the active duty service medical records 
do not reveal a diagnosis of a heart disability, to include 
the residuals of rheumatic fever with aortic stenosis and 
mitral valve prolapse, and without evidence to the contrary, 
the Board concludes that such a condition did not exist while 
he was in service.

While the claims folder contains post-service medical records 
that support a diagnosis of a heart condition, those same 
records do not etiologically link the condition with the 
veteran's military service.  These same records also do not 
link the manifestations, symptoms, and complaints caused by 
the heart condition with his rheumatic fever.  They also fail 
to suggest that his pre-existing rheumatic fever was 
aggravated by his military service.  Thus, there are only the 
veteran's contentions that his current heart ailments are the 
result of his military service.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  As noted, the only 
evidence to support the veteran's claim that his heart 
disability is either related to his military service are his 
assertions.  Competent medical evidence has not been 
submitted demonstrating that his current heart condition is 
related to his military service or any inservice occurrence 
or event.  Moreover, none of the medical records suggest or 
insinuate that the veteran's current heart ailments began in 
service or that symptoms or precursors of these disabilities 
manifested themselves while he was in the military.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his disability of the heart with his service do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (Where the determinative issue involves 
medical causation or a medial diagnosis, competent medical 
evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim of 
entitlement to service connection for the residuals of 
rheumatic fever with aortic stenosis and mitral valve 
prolapse is not well-grounded and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).  


ORDER

1.  Entitlement to service connection for diabetes mellitus 
is denied.

2.  Entitlement to service connection for hypothyroidism is 
denied.

3.  Entitlement to service connection for the residuals of 
rheumatic fever with aortic stenosis and mitral valve 
prolapse is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

